Citation Nr: 0611916	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas.


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission.


WITNESS AT HEARING ON APPEAL

Appellant.




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from January 1946 until June 
1947 and periods of active duty for training between 1960 and 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2004, the Board returned the case to 
the RO for additional development, following which the case 
was returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not manifested 
during service, or within one year from separation from 
service, and is not causally or etiologically related to 
service.

2.  Tinnitus was not manifested during service and is not 
causally or etiologically related to service.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters from the RO to the veteran dated in April 2002, 
December 2003 and December 2004.  

The April 2002 letter explained the elements of service 
connection and enclosed a medical authorization so VA could 
obtain private medical records.  The April 2002 letter 
advised the veteran that records from Dr. Hsu were associated 
with the claims file and that VA would obtain military and VA 
records.  The December 2003 letter requested the names, 
addresses and dates of all health care providers who treated 
the veteran for hearing loss and tinnitus.  The December 2003 
letter reiterated the elements of service connection and 
outlined the records already associated with the claims file, 
the records VA was responsible for obtaining, and provided 
medical authorizations so VA could obtain private medical 
records.  The December 2003 letter also indicated the veteran 
should advise VA of any evidence he believes is relevant to 
establishing his claim.  The December 2004 letter explained 
the previous remand and advised the veteran to provide any 
evidence illustrating hearing loss and tinnitus from military 
service to present.  This letter requested any medical 
reports, evidence of active military service and other 
evidence which would substantiate the claims that were in the 
veteran's possession.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim of service connection is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA hospital and outpatient treatment 
records, private medical records and lay statements are 
associated with the claims file.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, the veteran indicated in a 
statement dated in May 2005 that he provided all the evidence 
he could find.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.

The Merits of the Claim

In adjudicating claims, the Board must give veterans the 
benefit of the doubt under 38 U.S.C.A. § 5107(b).  This means 
the veteran will prevail in a case where the positive 
evidence is in a relative balance with the negative evidence.  
Therefore, the veteran prevails in his claims when (1) the 
weight of the evidence supports the claim or (2) when the 
evidence is in equipoise.  It is only when the weight of the 
evidence is against the veteran's claim that the claim must 
be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, service connection will be granted if 
it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Sensorineural Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. §  3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. §  3.385. 

The veteran has a current disability as exhibited by the 
October 2005 VA examination.  The pure tone auditory 
threshold was 40 decibels or greater in all frequencies 
bilaterally.  The speech recognition score was 80 percent 
bilaterally.  The final diagnosis was bilateral moderate to 
severe flat sensorineural hearing loss.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

The veteran claims his hearing loss stems from his time in 
the Army Reserves during which he was exposed to noises from 
mortar shells, automatic weapons, cannons and radiological 
weapons.  He also testified he was exposed to loud noises 
from airplanes and helicopters while performing radiological 
peels.  The service personnel records reflect active duty for 
training from 1960 until 1964.  

There is only one notation of hearing loss during service on 
a Quadrennial examination report dated in May 1966.  This 
record rates the veteran at a 3 on the PULHES physical 
profile for hearing and notes findings of greater than 40 
decibels in two frequencies in the right ear.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  However, the examination 
does not reflect the presence of hearing loss during a period 
of active duty training.  A report dated in July 1967 
indicates there were no transactions for retirement purposes, 
including any periods of active duty training, during the 
period from April 1966 through April 1967.

Most critically, there is no medical evidence which links the 
veteran's hearing loss to his military service.  The May 1966 
Quadrennial report and a private December 2001 report, while 
exhibiting hearing loss, are not determinative because 
neither report provides an opinion on the issue of etiology 
of the hearing loss.  In October 2005, the VA examiner noted 
it was most likely that the hearing loss was unrelated to 
service.  The examiner based his opinion upon a review of the 
service medical records, claims file, veteran's history, and 
a physical examination.  The examiner also considered the 
veteran's exposure to noise in the oil refinery and 
recreational shooting.  

The October 2005 VA examination is persuasive on this matter.  
The examiner was specifically asked to provide an opinion as 
to the etiology of the hearing loss.  Additionally, the 
examiner provided a detailed, well-articulated reasoning for 
the opinion that the disability is unrelated to service.  The 
examiner evaluated the entire record and noted the veteran's 
ability to converse easily and the flat sensorineural hearing 
loss made cochlear otosclerosis a likely diagnosis.  He noted 
cochlear otosclerosis is often a genetic problem.  The 
examiner also noted the hearing loss could be due to exposure 
to the acoustic trauma from his employment in an oil refinery 
and recreational hunting.  

Service personnel records show the veteran's separation from 
active status in the U.S. Army Reserve occurred in May 1968.  
The service medical records and private medical records do 
not reflect any diagnosis of hearing loss to a ten percent 
disability within one year of separation from service.  As 
such, the veteran does not meet the criteria for presumptive 
service connection under 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence indicates the veteran does 
not have bilateral sensorineural hearing loss that is 
causally or etiologically related to service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The October 2005 VA examination found no present complaint of 
tinnitus and noted the review of the service medical records 
was negative for tinnitus at all times.  Service medical 
records and private medical records associated with the 
claims file do not contain any reference to tinnitus.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because 
there is no proof of a present disability, service connection 
for tinnitus is not warranted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


